Citation Nr: 0809641	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant had a corroborated period of active duty 
training from June to October of 1970.  He subsequently 
served in the Army National Guard.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision issued by the RO.  
The Board remanded this case back to the RO in January 2005 
and February 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Here, the Board notes that the veteran was denied service 
connection for hypertension in November 2001.  When a veteran 
files a claim with VA, VA is required to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).  

This assistance requires, in part, that VA specifically 
inform the veteran and his representative regarding:  (1) 
information and evidence not of record that is necessary to 
substantiate the claim; (2) information and evidence that VA 
will seek to provide; and (3) information and evidence the 
claimant is expected to provide.  VA is also required to 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to that 
effect.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

In addition, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  This case held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.   

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006), found that appropriate 
VCAA notice must be affirmatively provided by VA prior to the 
initial adjudication of a claim and may not be inferred from 
subsequent discussions or information that may have been 
provided to the veteran in a rating decision, statement of 
the case or supplemental statement of the case.  Id.  

In this respect, the Board notes that any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption. Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  And the Board also notes 
that, in Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 
17, 2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.   
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post- 
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

In this case, while the veteran was provided VCAA notice 
with respect to a psychiatric claim, neither the veteran nor 
his representative has been issued notification of the 
effect of VCAA on his claim of entitlement to service 
connection for hypertension or what VA would do pursuant to 
VCAA to assist him with respect to this claim.  

The Board therefore reluctantly concludes that this matter 
should be remanded so that the veteran may be afforded 
proper notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), to also include notice that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted and an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the appellant and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim 
of entitlement to service connection for 
hypertension.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
appellant provide any evidence in his 
possession that pertains to the claim.  
In addition, the RO should send the 
appellant a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
furnish to the appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)  

